

115 HR 513 IH: Alaska Mental Health Trust Land Exchange Act of 2017
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 513IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the exchange of certain National Forest System land and non-Federal land in the
			 State of Alaska, and for other purposes.
	
 1.Short titleThis Act may be cited as the Alaska Mental Health Trust Land Exchange Act of 2017. 2.PurposeThe purpose of this Act is to facilitate, authorize, direct, and expedite the exchange of land between the Alaska Mental Health Trust and the Secretary of Agriculture in accordance with this Act—
 (1)to preserve the scenic and visual backdrops of southeastern Alaska communities, while creating jobs and economic opportunities in more remote areas of the State;
 (2)to secure Federal ownership and protection of non-Federal land in the State that has significant natural, scenic, recreational, and other public values; and
 (3)to contribute to the goals and objectives of the Alaska Mental Health Trust. 3.DefinitionsIn this Act:
 (1)Alaska Mental Health TrustThe term Alaska Mental Health Trust means the Alaska Mental Health Trust Authority, an agency of the State. (2)Federal landThe term Federal land means the following 7 parcels of National Forest System land, as generally depicted on maps 7 through 9, comprising a total of approximately 20,580 acres:
 (A)The parcel generally depicted as Naukati Phase 1 on map 8, comprising approximately 2,400 acres. (B)The parcel generally depicted as West Naukati on map 8, comprising approximately 4,182 acres.
 (C)The parcel generally depicted as North Naukati on map 8, comprising approximately 1,311 acres. (D)The parcel generally depicted as East Naukati/2016 Naukati addition on map 8, comprising approximately 1,067 acres.
 (E)The parcel generally depicted as Central Naukati on map 8, comprising approximately 1,858 acres. (F)The parcel generally depicted as Hollis on map 9, comprising approximately 1,538 acres.
 (G)The parcel generally depicted as Shelter Cove Area on map 7, comprising approximately 8,224 acres. (3)MapThe term map means the applicable map prepared by the Alaska Region of the Forest Service entitled Alaska Mental Health Trust Act of 2016—
 (A)numbered 1, 2, 3, 4, 5, 6, 7, or 9 and dated September 19, 2016; or (B)numbered 8 and dated November 28, 2016.
 (4)Non-Federal landThe term non-Federal land means the following 20 parcels of non-Federal land, as generally depicted on maps 1 through 6, comprising a total of approximately 17,341 acres:
 (A)The parcel generally depicted as parcel K–1 on map 1, comprising approximately 1,878 acres. (B)The parcel generally depicted as parcel K–2 on map 1, comprising approximately 707 acres.
 (C)The parcel generally depicted as parcel K–3 on map 1, comprising approximately 901 acres, including the 12-acre conservation easement described in section 4(e)(1).
 (D)The parcel generally depicted as parcel K–4A on map 1, comprising approximately 3,180 acres. (E)The parcel generally depicted as parcel P–1A on map 2, comprising approximately 3,174 acres, including the administrative site described in section 5(c).
 (F)The parcel generally depicted as parcel P–1B on map 2, comprising approximately 144 acres. (G)The parcel generally depicted as parcel P–2B on map 2, comprising approximately 181 acres.
 (H)The parcel generally depicted as parcel P–3B on map 2, comprising approximately 92 acres. (I)The parcel generally depicted as parcel P–4 on map 2, comprising approximately 280 acres.
 (J)The parcel generally depicted as parcel W–1 on map 3, comprising approximately 204 acres. (K)The parcel generally depicted as parcel W–2 on map 3, comprising approximately 104 acres.
 (L)The parcel generally depicted as parcel W–3 on map 3, comprising approximately 63 acres. (M)The parcel generally depicted as parcel W–4 on map 3, comprising approximately 700 acres.
 (N)The parcel generally depicted as parcel S–1 on map 4, comprising approximately 2,456 acres. (O)The parcel generally depicted as parcel S–2 on map 4, comprising approximately 284 acres.
 (P)The parcel generally depicted as parcel S–3 on map 4, comprising approximately 109 acres. (Q)The parcel generally depicted as parcel S–4 on map 4, comprising approximately 26 acres.
 (R)The parcel generally depicted as parcel MC–1 on map 5, comprising approximately 169 acres. (S)The parcel generally depicted as parcel J–1B on map 6, comprising approximately 2,261 acres.
 (T)The parcel generally depicted as parcel J–1A on map 6, comprising approximately 428 acres. (5)SecretaryThe term Secretary means the Secretary of Agriculture.
			4.Land exchange
 (a)In generalIf the Alaska Mental Health Trust offers to convey to the Secretary, in the 2 phases described in subsection (n), all right, title, and interest of the Alaska Mental Health Trust in and to the non-Federal land, the Secretary shall simultaneously convey to the Alaska Mental Health Trust, in the 2 phases described in subsection (n), all right, title, and interest of the United States in and to the Federal land.
 (b)Condition on acceptanceTitle to any non-Federal land conveyed by the Alaska Mental Health Trust to the Secretary under subsection (a) shall be in a form that is acceptable to the Secretary.
 (c)Valid existing rightsUnless otherwise agreed to by the Secretary and the Alaska Mental Health Trust, the conveyances under subsection (a) shall be subject to any valid existing rights, reservations, rights-of-way, or other encumbrances of third parties in, to, or on the Federal land and the non-Federal land as of the date of enactment of this Act.
			(d)Reciprocal road easements
 (1)In generalIn conveying the Federal land and the non-Federal land under subsection (a), the Secretary and the Alaska Mental Health Trust shall exchange at no cost reciprocal easements on existing roads as necessary to access the parcels each party acquires in the exchange.
 (2)Public accessThe reciprocal easements exchanged under paragraph (1) shall provide for public access. (3)Cost-share agreementThe Secretary and the Alaska Mental Health Trust may enter into a separate cost-share agreement to cover the cost of road maintenance with respect to the reciprocal easements exchanged under paragraph (1).
				(e)K–3 parcel landfill buffer
 (1)In generalAs a condition of the exchange under subsection (a), in conveying the parcel of non-Federal land described in section 3(4)(C) to the United States, the Alaska Mental Health Trust shall grant to the United States a 300-foot conservation easement abutting that parcel along the interface of the parcel and the City of Ketchikan landfill (as in existence on the date of enactment of this Act), as generally depicted on map 1.
 (2)Development and ownershipThe conservation easement described in paragraph (1) shall remain undeveloped and in the ownership of the Alaska Mental Health Trust.
 (3)EqualizationThe value of the conservation easement described in paragraph (1) shall be included in the value of the non-Federal land for purposes of equalizing the values of the Federal land and the non-Federal land under subsection (j).
				(f)Research easements
 (1)In generalIn order to allow time for the completion of research activities of the Forest Service that are ongoing as of the date of enactment of this Act, in conveying the Federal land to the Alaska Mental Health Trust under subsection (a), the Secretary shall reserve research easements for the following Forest Service study plots (as in existence on the date of enactment of this Act):
 (A)The Sarkar research easement study plot on the parcel of Federal land described in section 3(2)(B), as generally depicted on map 8, to remain in effect for the 10-year period beginning on the date of enactment of this Act.
 (B)The Naukati commercial thinning study plot on the parcel of Federal land described in section 3(2)(B), as generally depicted on map 8, to remain in effect for the 15-year period beginning on the date of enactment of this Act.
 (C)The POW Yatuk study plot on the parcel of Federal land described in section 3(2)(A), as generally depicted on map 8, to remain in effect for the 10-year period beginning on the date of enactment of this Act.
 (D)The POW Naukati study plot on the parcel of Federal land described in section 3(2)(D), as generally depicted on map 8, to remain in effect for the 10-year period beginning on the date of enactment of this Act.
 (E)The Revilla George study plot on the parcel of Federal land described in section 3(2)(G), as generally depicted on map 8, to remain in effect for the 10-year period beginning on the date of enactment of this Act.
 (2)Prohibited activitiesThe Alaska Mental Health Trust shall not construct any new road or harvest timber on any study plot covered by a research easement described in paragraph (1) during the period described in subparagraph (A), (B), (C), (D), or (E) of that paragraph, as applicable.
				(g)Area of karst concern
 (1)In generalIn conveying the parcels of Federal land described in subparagraphs (A) and (D) of section 3(2) to the Alaska Mental Health Trust under subsection (a), the Secretary shall reserve to the United States a conservation easement that shall protect the aquatic and riparian habitat within the area labeled Conservation Easement, as generally depicted on map 8.
 (2)Prohibited activitiesThe conservation easement described in paragraph (1) shall prohibit within the area covered by the conservation easement—
 (A)new road construction and timber harvest within 100 feet of any anadromous water bodies (including underground water bodies); and
 (B)commercial mineral extraction. (h)Compliance with applicable lawPrior to completing each phase of the land exchange described in subsection (n), the Secretary shall complete, for the land to be conveyed in the applicable phase, any necessary land surveys and required preexchange clearances, reviews, mitigation activities, and approvals relating to—
 (1)threatened and endangered species; (2)cultural and historic resources;
 (3)wetland and floodplains; and (4)hazardous materials.
				(i)Appraisals
 (1)In generalNot later than 90 days after the date of enactment of this Act— (A)the Secretary and the Alaska Mental Health Trust shall select an appraiser to conduct appraisals of the Federal land and the non-Federal land; and
 (B)the Secretary shall issue all appraisal instructions for those appraisals. (2)Requirements (A)In generalAll appraisals under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
						(B)Final appraised value
 (i)In generalDuring the 3-year period beginning on the date on which the final appraised values of the Federal land and the non-Federal land for each phase of the exchange described in subsection (n) are approved by the Secretary, the Secretary shall not be required to reappraise or update the final appraised values of the Federal land and the non-Federal land.
 (ii)Exchange agreementBeginning on the date of entrance into an exchange agreement under subsection (a), no reappraisal or updates to the final appraised values of the Federal land and the non-Federal land approved by the Secretary shall be required.
 (3)Public reviewBefore completing each phase of the land exchange described in subsection (n), the Secretary shall make available for public review summaries of the appraisals of the Federal land and the non-Federal land for the applicable phase.
				(j)Equal value land exchange
 (1)In generalThe value of the Federal land and the non-Federal land to be exchanged under subsection (a) shall be—
 (A)equal; or (B)equalized in accordance with this subsection.
					(2)Surplus of Federal land value
 (A)In generalIf the final appraised value of the Federal land (after applying any cash equalization credit or debit from phase 1 of the exchange under subsection (n)(2)) exceeds the final appraised value of the non-Federal land in phase 2 of the exchange, notwithstanding subsection (a), 1 or more parcels, or 1 or more portions of parcels, of the Federal land, as determined by the Alaska Mental Health Trust after consultation with the Secretary, shall be removed from the conveyance to the Alaska Mental Health Trust by—
 (i)removing parcels in accordance with subparagraph (B) until, to the maximum extent practicable, approximate equal value is achieved; and
 (ii)equalizing any remaining difference in value in accordance with paragraph (4). (B)Order of priorityParcels shall be removed under subparagraph (A)(i) in the reverse order of the parcels described in subparagraphs (A) through (G) of section 3(2).
					(3)Surplus of non-Federal land value
 (A)In generalIf the final appraised value of the non-Federal land (after applying any cash equalization credit or debit from phase 1 of the exchange under subsection (n)(2)) exceeds the final appraised value of the Federal land in phase 2 of the exchange, notwithstanding subsection (a), 1 or more parcels, or 1 or more portions of parcels, of the non-Federal land, as determined by the Alaska Mental Health Trust after consultation with the Secretary, shall be removed from the conveyance to the United States by—
 (i)removing parcels in accordance with subparagraph (B) until, to the maximum extent practicable, approximate equal value is achieved; and
 (ii)equalizing any remaining difference in value in accordance with paragraph (4). (B)Order of priorityParcels shall be removed under subparagraph (A)(i) in the reverse order of the parcels, as described in subparagraphs (A) through (T) of section 3(4).
 (C)Waiver of cash equalizationIn order to expedite completion of the exchange, if the values of the Federal land and the non-Federal land cannot be exactly equalized under this paragraph, the Alaska Mental Health Trust may, at its sole discretion, elect to waive any cash equalization payment that would otherwise be due from the United States under paragraph (4).
 (4)Remaining differenceAny remaining difference in value shall be equalized under paragraph (2)(A)(ii) or (3)(A)(ii), as applicable, by—
 (A)removal of a portion of a parcel of the Federal land or the non-Federal land, as applicable, as determined by the Alaska Mental Health Trust after consultation with the Secretary;
 (B)the payment of a cash equalization, as necessary, by the Secretary or the Alaska Mental Health Trust, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or
 (C)a combination of the methods described in subparagraphs (A) and (B), as determined by the Alaska Mental Health Trust after consultation with the Secretary.
 (k)CostsAs a condition of the land exchange under this Act, the Alaska Mental Health Trust shall agree to pay, without compensation, all costs that are associated with each phase of the exchange described in subsection (n), including—
 (1)all costs to complete the land surveys, appraisals, and environmental reviews described in subsection (h) such that the exchange may be completed in accordance with the deadlines described in subsection (n); and
 (2)on request of the Secretary, reimbursement of costs for agency staff, additional agency staff, or third-party contractors appropriate such that the exchange may be completed in accordance with the deadlines described in subsection (n).
				(l)Land surveys, approvals, uses
 (1)Survey instructionsNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior shall issue survey instructions to assist in the timely completion of all land surveys necessary to complete the land exchange under subsection (a) in accordance with the deadlines described in subsection (n).
 (2)SurveysUnless otherwise agreed to by the Secretary and the Alaska Mental Health Trust, after consultation with the Secretary of the Interior, land surveys shall not be required for—
 (A)any portion of the boundaries of the non-Federal land that is contiguous to— (i)National Forest System land, as in existence on the date of enactment of this Act; or
 (ii)land that has been surveyed or lotted as of the date of enactment of this Act; (B)any portion of the boundaries of the Federal land that is contiguous to—
 (i)land owned as of the date of enactment of this Act by— (I)the Alaska Mental Health Trust; or
 (II)the State; or (ii)land that has been surveyed or lotted as of the date of enactment of this Act;
 (C)any portion of the boundaries that the Secretary and the Alaska Mental Health Trust agree, after consultation with the Secretary of the Interior, is adequately defined by a survey, mapping, or aliquot part, or other legal description; and
 (D)any portion of the boundaries of the non-Federal land that— (i)the United States tentatively conveyed to the State without survey;
 (ii)is being reconveyed to the United States in the land exchange under subsection (a); and (iii)is not surveyed as of the date of enactment of this Act.
 (3)Use of landAny Federal land or non-Federal land that is conveyed to the Alaska Mental Health Trust or the United States under subsection (a) shall, on the conveyance—
 (A)become the property of the party to which the land is conveyed; and (B)be available to the party to which the land is conveyed for all uses permitted under applicable laws (including regulations).
 (m)Parcel adjustmentIf a portion of a parcel of the Federal land or the non-Federal land to be conveyed under subsection (a) cannot be conveyed due to the presence of hazardous materials—
 (1)the portion shall be removed from the exchange; and (2)the final exchange values shall be equalized in accordance with subsection (j).
				(n)Land exchange phases
 (1)In generalThe land exchange under subsection (a) shall be completed in 2 phases, as described in paragraphs (2) and (3).
				(2)Phase 1
 (A)In generalSubject to subparagraph (B) and subsection (j), not later than 1 year after the date of enactment of this Act—
 (i)the Secretary shall convey to the Alaska Mental Health Trust the parcel of Federal land described in section 3(2)(A); and
 (ii)the Alaska Mental Health Trust shall convey to the United States the parcels of non-Federal land described in subparagraphs (A) and (B) of section 3(4).
 (B)ConditionsSubparagraph (A) shall be subject to the following conditions: (i)The land conveyed under this subparagraph shall be appraised—
 (I)separately from the land described in paragraph (3); but (II)in accordance with the nationally recognized appraisal standards described in subsection (i)(2)(A).
 (ii)Any cash equalization payment that would otherwise be necessary to be paid by the Secretary or the Alaska Mental Health Trust on the completion of the conveyance under this paragraph shall be—
 (I)deferred until the completion of the conveyance under paragraph (3); and (II)debited or credited, as appropriate, to any final land or cash equalization that may be due from either party on the completion of the conveyance under paragraph (3).
 (3)Phase 2Subject to subsection (j), not later than 2 years after the date of enactment of this Act— (A)the Secretary shall convey to the Alaska Mental Health Trust the Federal land described in subparagraphs (B) through (G) of section 3(2); and
 (B)the Alaska Mental Health Trust shall convey to the United States the non-Federal land described in subparagraphs (C) through (T) of section 3(4).
					5.Management of non-Federal land
 (a)In generalOn acquisition of the non-Federal land by the Secretary under this Act, the non-Federal land shall— (1)become part of the Tongass National Forest;
 (2)be administered in accordance with the laws applicable to the National Forest System; and (3)be managed to protect the scenic value of the non-Federal land.
 (b)Boundary revisionOn acquisition of the non-Federal land by the Secretary under this Act, the boundaries of the Tongass National Forest shall be modified to reflect the inclusion of the non-Federal land.
 (c)Administrative siteOn acquisition of the parcel of non-Federal land described in section 3(4)(E), the Secretary shall set aside 42 acres of the parcel, in the location generally depicted on map 2, as an administrative site for purposes of the future administrative needs of the Tongass National Forest.
 6.WithdrawalSubject to valid existing rights, the non-Federal land acquired by the Secretary under this Act shall be withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under the mineral leasing, mineral materials, and geothermal leasing laws. 7.Miscellaneous provisions (a)Revocation of orders; withdrawal (1)Revocation of ordersAny public land order or administrative action that withdraws the Federal land from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit the conveyance of the Federal land.
				(2)Withdrawal
 (A)In generalIf the Federal land or any Federal interest in the non-Federal land is not withdrawn or segregated from entry and appropriation under a public land law (including logging and mineral leasing laws and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.)) as of the date of enactment of this Act, the Federal land or Federal interest in the non-Federal land shall be withdrawn, without further action by the Secretary, from entry and appropriation.
 (B)TerminationThe withdrawal under subparagraph (A) shall be terminated— (i)on the date of the completion of the phase of the land exchange described in section 4(n) covering the applicable Federal land; or
 (ii)if the Alaska Mental Health Trust notifies the Secretary in writing that the Alaska Mental Health Trust elects to withdraw from the land exchange under section 206(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)), on the date on which the Secretary receives the notice of the election.
						(b)Maps, estimates, descriptions
 (1)Minor errorsThe Secretary and the Alaska Mental Health Trust, by mutual agreement, may correct minor errors in any map, acreage estimate, or description of any land conveyed or exchanged under this Act.
 (2)ConflictIf there is a conflict between a map, acreage estimate, or description of land in this Act, the map shall be given effect unless the Secretary and the Alaska Mental Health Trust mutually agree otherwise.
 (3)AvailabilityOn the date of enactment of this Act, the Secretary shall file and make available for public inspection in the office of the Supervisor of the Tongass National Forest each map.
				